Case 1:17-cr-00101-LEK Document 627 Filed 10/31/19 Page 1 of 23      PageID #: 5379




 KENJI M. PRICE #10523
 United States Attorney
 District of Hawaii

 KENNETH SORENSON
 GREGG PARIS YATES #8225
 Assistant United States Attorney
 Room 6-100, PJKK Federal Building
 300 Ala Moana Boulevard
 Honolulu, Hawaii 96850
 Telephone: (808) 541-2850
 E-Mail:     gregg.yates@usdoj.gov

 Attorneys for Plaintiff
 UNITED STATES OF AMERICA

                   IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII

 UNITED STATES OF AMERICA,              )   CR. NO. 17-00101 LEK
                                        )
          Plaintiff,                    )   UNITED STATES’S RESPONSE TO
                                        )   THE DEFENDANT’S ELEVENTH
    vs.                                 )   MOTION FOR ORDER TO SHOW
                                        )   CAUSE; CERTIFICATE OF SERVICE
 ANTHONY T. WILLIAMS (1),               )
                                        )
          Defendant.                    )
                                        )
                                        )

            UNITED STATES’S RESPONSE TO THE DEFENDANT’S
             ELEVENTH MOTION FOR ORDER TO SHOW CAUSE

       The government respectfully submits this supplemental brief in response to

 Defendant Anthony T. Williams’s Eleventh Motion for Order to Show Cause (11th

 OSC Motion or Motion). ECF No. 598. Although presented as a single motion,
Case 1:17-cr-00101-LEK Document 627 Filed 10/31/19 Page 2 of 23                                     PageID #: 5380




                                              Table of Contents

                                                                                                             Page(s)

 TABLE OF AUTHORITIES .................................................................................... ii

 BACKGROUND .......................................................................................................2

 ARGUMENT. ............................................................................................................3

     I.       The Defendant’s Demands Have Been Previously Decided By
              The Court And Are Beyond The Time For Appeal/Reconsideration ........ 3

     II.      The Defendant’s Demands Pertain Only To The Conditions Of His
              Confinement And Are Irrelevant To This Prosecution; The
              Defendant Has Failed To Exhaust His Administrative Remedies ............. 9

     III.     The Defendant’s Demands Seek Legal Accommodations That
              Are Not Constitutionally Required And The Defendant Has
              Failed To Exhaust His Administrative Remedies In Any Event.............. 13

 CONCLUSION ........................................................................................................20




                                                            i
Case 1:17-cr-00101-LEK Document 627 Filed 10/31/19 Page 3 of 23                                     PageID #: 5381




                                             Table of Authorities

 Cases                                                                                                      Page(s)
 Faretta v. Cal.,
   422 U.S. 806 (1975) .......................................................................................... 13
 McKart v. United States,
   395 U.S. 185 (1969) .......................................................................................... 11
 Milton v. Morris,
   767 F.2d 1443 (9th Cir. 1985) ..................................................................... 16, 18
 Storseth v. Spellman,
    654 F.2d 1349 (9th Cir. 1981) ........................................................................... 14
 United States v. Robinson,
   913 F.2d 712 (9th Cir. 1990) ............................................................................. 14
 United States v. Sarno,
   73 F.3d 1470 (9th Cir. 1995) ............................................................................. 15
 United States v. Wilson,
   690 F.2d 1267 (9th Cir. 1982) ........................................................................... 13
 Woodford v. Ngo,
  548 U.S. 81 (2006) ............................................................................................ 12

 Statutes
 28 U.S.C. § 1654 (2018) ........................................................................................ 15
 42 U.S.C. § 1983 (2018) ........................................................................................ 11
 42 U.S.C. § 2000cc (2018) ..................................................................................... 11

 Other
 28 C.F.R. § 542.13 ................................................................................................. 13
 28 C.F.R. § 542.14 ................................................................................................. 13
 28 C.F.R. § 542.15 ................................................................................................. 14
 28 C.F.R. §§ 542.10-542.19 ................................................................................... 13




                                                           ii
Case 1:17-cr-00101-LEK Document 627 Filed 10/31/19 Page 4 of 23         PageID #: 5382




 the 11th OSC Motion makes 27 discrete demands for relief, which are duplicative

 of prior demands, improperly before this Court, and not constitutionally required.

 We respectfully ask this Court deny the Motion.

                                  BACKGROUND

       The 11th OSC Motion appears to be motivated by the defendant’s recent

 placement in the Federal Detention Center, Honolulu (FDC) Special Housing Unit

 (SHU).

       The incident referenced in the 11th OSC Motion, see Exh. A at 1, ECF No.

 598-2, took place on September 13, 2019, when the defendant sent an e-mail to his

 son, Antonyo Williams, which was reviewed by FDC staff, pursuant to Bureau of

 Prisons (BOP) policy. The e-mail contained apparent song lyrics, with the

 following verse threatening the lives of the attorneys of the U.S. Attorney’s Office:

                    Cause I talk the talk and walk the walk
                    The prosecutors in my case gonna be laid up in chalk
                    They violated these bitches even arrested my mother
                    Now I’m [sic] kill they whole family they’ll never recover
                    I tried to be peaceful but you wouldn’t leave me alone
                    Now I got no other choice but make ya bleed from ya dome
                    ...
                    The Feds want a war then dammit let there be death
                    I guarantee ya I’ll be breathin’ and the last one left

 Exhibit A (E-mail from A. Williams to Antonyo Williams, Sept. 13, 2019).




                                           2
Case 1:17-cr-00101-LEK Document 627 Filed 10/31/19 Page 5 of 23           PageID #: 5383




         In response, the FDC moved the defendant to the SHU. Exhibit B (Sentry

 Inmate Quarters History for A. Williams, printed Oct. 29, 2019). The defendant

 was released back to his housing unit on September 23, 2019. Id.

         Since the defendant filed the Motion, on October 25, 2019, the defendant

 threatened an FDC staff member with bodily harm and was once again sent into

 the SHU, where he remains as of today. Id.; Exhibit C (Sentry Inmate Discipline

 Data for A. Williams, printed October 29, 2019). Prior to the current incident, the

 defendant had been confined in the SHU on four occasions. Exh. C (Sentry Inmate

 Discipline Data for A. Williams, printed Oct. 29, 2019).

                                     ARGUMENT

         The government provides the following responses to the 27 discrete

 demands in the motion, including many demands pertaining to the conditions of

 the defendant’s confinement in the SHU. Should this Court seek additional

 briefing on any issue, the government will provide it.

    I.      The Defendant’s Demands Have Been Previously Decided
            By The Court And Are Beyond The Time For Appeal/Reconsideration

         Nine (9) of the 27 demands in the defendant’s Motion have been litigated

 before, and have been denied. Moreover, as shown below, the fourteen-day time to

 appeal any of the prior Magistrate Judge denial orders, and the fourteen-day time

 to file for reconsideration of any of the prior District Judge denial orders, expired



                                            3
Case 1:17-cr-00101-LEK Document 627 Filed 10/31/19 Page 6 of 23           PageID #: 5384




 for each of these demands before the defendant filed the Motion on October 4,

 2019. Crim.L.R. 57.3(b), Civ.LR. 60.1.

              -(f)- Demand to “place . . . Rosy Espercion Thomas
              back on his visitor list;”

        The defendant previously filed a motion relating to Ms. Thomas’s placement

 on his visitor list on June 1, 2019. ECF No. 500-2 at 2 (“The FDC has prevented a

 minister who is a friend of the undersigned from visiting the undersigned even

 after she passed the background check . . .”). The reference to the minister in the

 prior motion is to Rosy Thomas, as demonstrated by an administrative grievance

 filed by the defendant to the BOP. Gov’t Resp. Df Mot. Show Admin. Remedy

 Procedures at FDC Honolulu Are A Sham, Exh. C at 2, ECF No. 508-3 (“Ms.

 Thomas visitation is not approved.”). The Motion was denied on August 12, 2019.

 ECF No. 550.

              -(h)- Demand to be permitted “possession of the
              religious DVD’s sent to the undersigned by his minister;”

        This demand was raised in a motion filed on June 1, 2019. ECF No. 500-2

 at 3 (“The FDC continues to deny the undersigned to view the religious DVDs of

 the services of his faith sent in by his minister for almost a year now . . .”). The

 motion was denied by the Court on August 12, 2019. ECF No. 550.

 //

 ////


                                            4
Case 1:17-cr-00101-LEK Document 627 Filed 10/31/19 Page 7 of 23            PageID #: 5385




              -(m)- Demand for “all day access to his discovery discs,
              hard drive, and e-discovery computer to get prepared for
              trial and internet access;”

       A motion for all day access to the defendant’s discovery disks in the Federal

 Detention Center, Honolulu (FDC) housing unit was filed on June 30, 2018. ECF

 No. 287. It was denied by the Court on July 25, 2018. ECF No. 297 at 2. The

 request for all-day access to discovery was then rendered moot by a change in FDC

 policy that permits the defendant to keep possession of his own discovery disks in

 his cell. Gov’t Resp. to 7th OSC Motion, Exh. A (Declaration of Kyle G. Olsen

 [(Olsen Decl.)]¶ 4), ECF No. 427-1. The defendant also has access to the e-

 discovery terminal for the entire 16-hours of the day that he is outside his cell in

 his housing unit. Id.

       As indicated infra, Part III, BOP policy restricts inmates from access to hard

 drives and the internet, and the defendant has not demonstrated why access to

 storage media and the internet is constitutionally required.

              -(n)- Demand to “Order the FDC to stop using bogus
              disciplinaries to deprive the undersigned of access to his
              lega[l] material;

       A motion by the defendant alleging that the FDC “continues to target the

 undersigned by constantly writing false disciplinaries to take away the

 undersigned’s ability to communicate by phone or e-mail with his standby counsel,




                                            5
Case 1:17-cr-00101-LEK Document 627 Filed 10/31/19 Page 8 of 23         PageID #: 5386




 family, and friends,” was filed on May 15, 2019. ECF No. 479. That motion was

 denied by the Court on July 23, 2019. ECF No. 527.

              -(o)- Demand to place the “typewriter and e-discovery
              computer back in the upstairs room;”

       A motion by the defendant complaining that the e-discovery terminal on the

 second floor of his housing unit was too far from the Lexis-Nexis terminal on the

 main floor, was filed November 29, 2017. Df. Motion to Compel 1, ECF No. 65.

 The Court denied the motion regarding the placement of the e-discovery terminal

 on December 18, 2017. ECF No. 75 at 3.

       Nonetheless, the FDC later moved the e-discovery terminal on to the main

 floor of the housing unit, placing the e-discovery terminal near the Lexis-Nexis

 terminal, consistent with the defendant’s earlier request. Gov’t Resp. to 7th OSC

 Motion, Exh. A (Olsen Decl. ¶ 4). The defendant then apparently refused to take

 “yes” for an answer, and filed a motion complaining that the e-discovery terminal

 should be moved back to the second (i.e., upstairs) floor of the housing unit on

 January 22, 2019. ECF No. 418. The Court denied that motion on February 19,

 2019. ECF No. 430.

              -(p)- Demand for a “non-monitored phone to use to call
              his standby attorney, paralegal and witnesses the
              undersigned intends to call for trial;”

       The defendant previously moved the Court for an order to the BOP requiring

 it to permit the defendant access to his own telephone to “call his standby attorney,

                                           6
Case 1:17-cr-00101-LEK Document 627 Filed 10/31/19 Page 9 of 23            PageID #: 5387




 witnesses and others in the preparation of his defense.” Mot. Compel 1, ECF No.

 65. This motion was denied on December 18, 2017. ECF No. 75 at 3 (“The Court

 finds that Defendant has not shown a sufficient need or basis for his own private

 cell.”). Moreover, the defendant has not shown how the BOP’s current policies

 regarding communications with counsel are constitutionally inadequate. The

 defendant can meet with his standby attorney, unmonitored, and his standby

 attorney can arrange unmonitored calls with the defendant. Declaration of

 AnnElizabeth Card, PhD in Supp. of Gov’t Resp. Mot. Compel ¶ 10, ECF No. 73-

 1. Nothing more is constitutionally required.

             -(s)- Demand for “medical and dental services;”

       The defendant’s “Motion to Order the Government to Provide Medical and

 Dental Services to Private Attorney General Anthony Williams” was filed on

 September 16, 2019. ECF No. 578. Motion was denied by the Court on

 September 19, 2019. ECF No. 588.

             -(t)- Demand to “allow the undersigned to fellowship
             and practice his faith with the few other Hebrew
             Israelites in the facility by placing us in the same unit;”

       The defendant moved on June 1, 2019 for relief from the FDC’s policy of

 separating “us Hebrews . . . on different floors” and preventing them “from being

 able to have bible study together.” Df. Mot. Gov’t to Stop Violating PAG Anthony




                                           7
Case 1:17-cr-00101-LEK Document 627 Filed 10/31/19 Page 10 of 23          PageID #: 5388




 Williams First Amendment Right to Free Exercise of Religion, Exh. A at 3, ECF

 No. 500-2. The Motion was denied on August 12, 2019. ECF No. 550.

              -(v)- Demand for an “Order [to] the FDC to stop
              preventing the undersigned from receiving legal
              materials from outside sources such as legal folders,
              document protectors, page dividers, legal CD’s and
              DVD’s, legal books, etc so that the undersigned can get
              better prepared for trial;”

       This matter has been exhaustively litigated. Df. Mot. Compel 1, ECF No. 65

 (“Allow Mr. Williams to have any materials necessary for his legal defense to be

 obtained from the outside . . .”); Mag. Judge Order Denying in Part Motion at 3,

 ECF No. 75 (“Defendant may receive legal material from outside the facility; . . .

 The Court DENIES all remaining requests in Defendant’s Motion to Compel);

 District Judge Order Reversing Mag. Judge Order and Denying Defendant’s

 Motion to Compel at 9-10 (“This Court therefore concludes that Defendant has

 access to sufficient materials ‘to prepare, serve, and file whatever pleadings or

 other documents are necessary’ to prepare his defense.”). ECF No. 310 (dated

 Sept. 5, 2018).

       See also Df. Ex Parte Application and Motion for Funds to Purchase Legal

 Supplies at Gov’t’s Expense, ECF No. 120 (“The following are necessary legal

 supplies the undersigned is in need of to have the necessary tools to draft motions,

 do adequate research and necessary items to organize . . .”); Order Denying



                                           8
Case 1:17-cr-00101-LEK Document 627 Filed 10/31/19 Page 11 of 23          PageID #: 5389




 Motion, ECF No. 132 (dated Mar. 7, 2018); Dist. Judge Order Affirming Denial,

 ECF No. 326 (dated Sept. 28, 2018).

          See also Df. 4th OSC Motion, ECF No. 287-1 (seeking an order permitting

 standby counsel to provide “lined writing paper and manila folders”); Order

 Denying 4th OSC Motion, ECF No. 297 (“the Court DENIES Defendant’s

 Motion.”) (dated July 25, 2018).

    II.      The Defendant’s Demands Pertain Only To The Conditions Of
             His Confinement And Are Irrelevant To This Prosecution; The
             Defendant Has Failed To Exhaust His Administrative Remedies

          Ten (10) of the defendant’s demands pertain solely to the conditions of the

 defendant’s confinement, and have no relevance to an issue in this prosecution or

 to the defendant’s ability to prepare for trial. Accordingly, the “Defendant’s

 allegations should be addressed through the internal grievance process and, if

 necessary, in a civil rights action, pursuant to 42 U.S.C. § 1983, the Religious Land

 Use and Institutionalized Persons Act, 42 U.S.C. § 2000cc et seq,, or other

 applicable authority.” See, e.g., Order Denying First Amendment Motion 1, ECF

 No. 550. The defendant’s demands that should be denied upon this basis are:

                -(a)- Demand for “credit for his unlawful time in the
                SHU and increase his call minutes by 200 minutes next
                month . . .”

                -(b)- Demand for “refund [of] the undersigned’s music
                to enlarge his account balance.”



                                            9
Case 1:17-cr-00101-LEK Document 627 Filed 10/31/19 Page 12 of 23         PageID #: 5390




             -(d)- Demand for the computer terminal in the SHU to
             be re-configured to provide for a “function . . . so that
             inmates can have a record of the grievances they file;

             -(e)- Demand for the creation of a “Protective Custody
             (PC) unit instead of punishing PC inmates by placing
             them in solitary confinement;

             -(i)- Demand for “the religious books, pamphlets and
             charts sent in by his minister;”

             -(j)- Demand to permit FDC inmates more than “one
             call per month and no email contact when inmates have
             not been found guilty of any BOP regulation;”

             -(k)- Demand for “access to the counselors and case
             managers daily as all other facilities who have their
             offices in the unite to ensure access;”

             -(l)- Demand for “three (3) hot meals a day with 4
             ounces of meat and juice to drink;”

             -(x)- Demand for a “portable television to be kept in the
             undersigned’s cell;”

             -(aa)- Demand for “the undersigned’s commissary,
             prescription glasses, gym shorts, sweat short that was
             either stolen or thrown away by staff.”

       With regard to each of these demands, the defendant has failed allege or

 demonstrate that he has exhausted his administrative remedies with respect to each

 of these grievances prior to raising them to this Court. None of these demands

 appear in the defendant’s record of administrative grievances. Exhibit D

 (Declaration of J. Lum ¶¶ 5-6, Attachment A). All these demands challenge the

 conditions of the defendant’s confinement in a manner similar to motions that this

                                         10
Case 1:17-cr-00101-LEK Document 627 Filed 10/31/19 Page 13 of 23           PageID #: 5391




 Court has rejected in the past. ECF Nos. 132, 346, 389, and 550. Just as this Court

 has ruled earlier, see id., the defendant must exhaust his administrative remedies

 before approaching the Court.

       “The doctrine of exhaustion of administrative remedies is well established in

 the jurisprudence of administrative law.” Woodford v. Ngo, 548 U.S. 81, 88 (2006)

 (quoting McKart v. United States, 395 U.S. 185, 193 (1969)). “The doctrine

 provides that no one is entitled to judicial relief for a supposed or threatened injury

 until the prescribed administrative remedy has been exhausted.” McKart, 395 U.S.

 at 193 (quoting Myers v. Bethlehem Shipbld’g Corp., 303 U.S. 41, 50, 51 (1938)).

       To exhaust his administrative remedies, the defendant must proceed through

 the Administrative Remedy Program. See 28 C.F.R. §§ 542.10-542.19; Bureau of

 Prisons Program Statement on Administrative Remedy Program, Jan. 6, 2014

 avail. at https://www.bop.gov/policy/progstat/1330_018.pdf. This Court

 previously outlined the BOP grievance process in its March 7, 2018 Order at 4-5,

 ECF No. 132. Under the BOP grievance process, the inmate must first seek

 informal resolution of the issue of concern at his institution of confinement, the

 Federal Detention Center, Honolulu. Id. § 542.13. If no informal resolution is

 reached, the inmate must file a formal request (BP-9) with the Warden. Id. §

 542.14. If the Warden denies the remedy, the inmate may appeal first to the

 Regional Director (BP-10), within 20 days of receiving the Warden’s response, and


                                           11
Case 1:17-cr-00101-LEK Document 627 Filed 10/31/19 Page 14 of 23          PageID #: 5392




 thereafter to the General Counsel in Washington, D.C. (BP-11), within 30 days of

 receiving the Regional Director’s response. Id. § 542.15. Administrative

 exhaustion does not take place until a final decision is received from the Office of

 General Counsel, or until a response is not forthcoming within the time allotted for

 reply. Id. §§ 542.15(a); 542.18.

       The defendant has not alleged that he has filed any administrative remedy

 forms pertaining to the matters raised in the 11th OSC Motion, and the government

 is not aware of any. Accordingly, the defendant’s demands may not be brought

 before the Court at this time. Woodford v. Ngo, 548 U.S. 81 (2006) (“As a general

 rule . . . courts should not topple over administrative decisions unless the

 administrative body not only has erred, but has erred against objection made at the

 time appropriate under its practice.”) (emphasis in original), quoting United States

 v. L.A. Tucker Truck Lines, Inc., 344 U.S. 33, 37 (1952).

       Both the defendant and his standby counsel, Lars Isaacson, Esq., have been

 on notice since March 7, 2018 that they are required to exhaust the defendant’s

 administrative remedies before seeking redress from this Court. ECF No. 132. For

 this reason, these demands must be denied.

 //

 //

 //


                                           12
Case 1:17-cr-00101-LEK Document 627 Filed 10/31/19 Page 15 of 23           PageID #: 5393




     III.      The Defendant’s Demands Seek Legal Accommodations
               That Are Not Constitutionally Required And The Defendant Has
               Failed To Exhaust His Administrative Remedies In Any Event

            Finally, nine (9) of the 27 demands in the Motion pertain to accommodations

 to assist the defendant with his trial preparation. 1 These demands should be denied

 because they are not constitutionally required.

            The Fifth Amendment Due Process Clause guarantees a right of access to

 the court. Storseth v. Spellman, 654 F.2d 1349, 1352 (9th Cir. 1981). Appointed

 counsel offers a meaningful, and certainly the best avenue of access to an indigent

 inmate. Id. at 1353. “An attorney is in a better position than the inmate . . . to

 promote efficient and skillful handling of the inmate’s case.” Id., quoting Bounds,

 430 U.S. at 831. A court-appointed attorney has unlimited access to an inmate’s

 discovery and to legal research, in addition to his/her own legal expertise. The

 offer of court-appointed counsel to represent Defendant satisfies the government’s

 Constitutional obligation to provide meaningful access to the courts. United

 States v. Wilson, 690 F.2d 1267, 1272 (9th Cir. 1982). The defendant has waived

 his right to court-appointed counsel, and has invoked his statutory and Sixth

 Amendment right to represent himself. 28 U.S.C. § 1654; Faretta v. California,

 422 U.S. 806 (1975).


 1
   Certain demands implicate multiple categories addressed in the Motion.
 Accordingly, the total number of demands discussed in this brief exceeds the 27
 demands in the Motion.
                                             13
Case 1:17-cr-00101-LEK Document 627 Filed 10/31/19 Page 16 of 23         PageID #: 5394




       Having waived his right to Court-appointed counsel, the defendant must

 accept the consequences and limitations of his decision. “When an adequate

 method of access is provided and an inmate does not avail himself of it, he may not

 insist on an avenue of his choosing[,]” as the defendant attempts to do here.

 Storseth, 654 F.3d at 1353. In prison, the defendant’s access to his discovery is

 limited: the Sixth Amendment demands that an incarcerated pro se defendant be

 afforded reasonable access to ‘law books, witnesses, or other tools to prepare a

 defense.” Milton v. Morris, 767 F.2d 1443, 1446 (9th Cir. 1985). However, the

 defendant’s right of access must be balanced against the legitimate security needs

 or resource constraints of the prison. United States v. Robinson, 913 F.2d 712, 717

 (9th Cir. 1990), cert. denied, 498 U.S. 1104 (1991).

       As shown below, the defendant’s remaining demands should be denied

 because none are constitutionally required for meaningful access to the courts.

              -(c)- Demand that the computer terminals in the housing
              units to be re-configured to “enable email messaging so
              the inmates can communicate with their attorney, family
              and friends from the SHU;”

       The defendant does not articulate how his existing technical

 accommodations are constitutionally inadequate and deny him access to the courts.

 The defendant’s confinement in the SHU is the result of his own conduct, but even

 in the SHU, he retains access to a law library and can still communicate with his



                                          14
Case 1:17-cr-00101-LEK Document 627 Filed 10/31/19 Page 17 of 23         PageID #: 5395




 standby counsel. Declaration of AnnElizabeth Card in Supp. of Govt Resp. Mot.

 Compel ¶¶ 16(c), 16(f), ECF No. 228 (Attachment #1).

       The defendant’s demand for access to e-mail to communicate with his

 “family and friends” is not relevant to his trial preparation. The defendant has not

 demonstrated that he has completely exhausted his administrative remedies before

 bringing this demand to the Court.

              -(g)- Demand to “allow the undersigned’s paralegal to
              visit without the standby attorney;”

       The defendant has not articulated how the absence of a paralegal deprives

 him of constitutionally adequate access to the courts. The Ninth Circuit has made

 clear that requiring a defendant to review 250,000 pages of discovery in 20 hours,

 without assistance, was not constitutionally impermissible. United States v. Sarno,

 73 F.3d 1470, 1492 (9th Cir. 1982). The defendant previously moved the Court for

 funds to retain a legal secretary, and argued the burden of discovery and

 affirmative investigation, and that his standby attorney was inadequate. ECF No.

 275-2. The Court denied the defendant’s motion, and noted that the defendant’s

 Court-appointed standby counsel, Lars Isaacson is “well-equipped to assist

 Defendant in preparation for trial.” ECF No. 293 at 7. The constitution does not

 require any additional assistance for the defendant.

 //

 //

                                          15
Case 1:17-cr-00101-LEK Document 627 Filed 10/31/19 Page 18 of 23          PageID #: 5396




              -(m)- Demand for “all day access to his discovery discs,
              hard drive, and e-discovery computer to get prepared for
              trial and internet access;”

       The Court has ruled that the defendant is entitled to two hours of access to

 his discovery disks, ECF No. 297 at 2. However, as a practical matter, the

 defendant has access to his discovery and the e-discovery terminal in his housing

 unit for the entire 16-hours of the day that he is outside his cell. Gov’t Resp. to 7th

 OSC Motion, Exh. A (Olsen Decl. ¶ 4), ECF No. 427-1.

       The defendant has made no showing that he is constitutionally entitled to

 access to hard drives and the internet. The Ninth Circuit has recognized that the

 Sixth Amendment requires only that an incarcerated pro se defendant be afforded

 reasonable access to “law books, witnesses, or other tools to prepare a defense.”

 Milton v. Morris, 767 F.2d 1443, 1446 (9th Cir. 1985). The FDC permits the

 defendant word processing software and access to a law library with a Lexis Nexis

 terminal. Declaration of AnnElizabeth Card, PhD in Supp. of Gov’t Resp. Mot.

 Compel ¶¶ 10-11, ECF No. 73-1. No authority requires that inmates be afforded

 unrestricted access to the internet. Indeed, the BOP has a significant security

 interest in restricting inmate access to communication devices. Declaration of

 Spencer Pae in Supp. Gov’t Resp. 10th OSC Mot. ¶ 19, ECF No. 574-2 (describing

 use of contraband cellphones to “arrange escapes, contraband smuggling, and all




                                           16
Case 1:17-cr-00101-LEK Document 627 Filed 10/31/19 Page 19 of 23           PageID #: 5397




 kinds of criminal activity outside the facility.”). The security interest of the BOP

 substantially outweighs any interest that the defendant has in access to the internet.

              -(q)- Demand for an “Order [to] the standby attorney to
              send the [46 CDs returned to the defendant];”

              -(r)- Demand for an “Order [to] the standby attorney to
              bring the disc which was designated to have contraband
              on it to view it with the undersigned in the visiting
              room;”

       These requests pertain to a Compact Disk (CD) case containing 46 CDs that

 was seized in connection with the defendant’s arrest in Florida. Following the

 defendant’s motion for return of property, ECF No. 398, the government

 determined that the CD case did not contain files relevant to this prosecution.

 Notice Regarding Defendant’s Motion for Return of Property 3, ECF No. 428.

 However, at least one CD contained pornographic image(s), which are prohibited

 at the FDC. Id. 3 n.1. Accordingly the government returned the CD case and CDs

 to the defendant’s standby counsel, and notified him of the pornographic image(s).

 Decl. of Counsel in Supp. of Notice of Compliance ¶ 11, ECF No. 537-1.

       The government is unaware of any relevant files contained in the CD case

 and CDs at issue, and the Motion does not claim that these CDs contain any files

 relevant to the defendant’s case preparation. Accordingly, the defendant should be

 required to exhaust his administrative remedies before raising this issue here.

              -(u)- Demand for “full access to all of his legal bins and
              legal files in order to peruse and go through the plethora

                                          17
Case 1:17-cr-00101-LEK Document 627 Filed 10/31/19 Page 20 of 23           PageID #: 5398




              of documents to select which documents the undersigned
              will submit as exhibits and evidence at trial;”

              -(w)- Demand for “the undersigned to be able to request
              the SHU and be provided all day access to his e-
              discovery discs, legal bins, expanding legal files, email,
              phone calls, mp3 player, commissary and radio;”

              -(y)- Demand for a space at the FDC for the defendant
              to use “as an office to get prepared for trial as to not
              interfere with the time other inmates need to use the law
              library in the SHU to view their discovery and do their
              legal research;”

       These three demands seek to utilize and transform a unit in the SHU to a

 private workspace at the BOP for the defendant’s trial preparation. These demands

 are clearly outside the Fifth Amendment right to reasonable access to “law books,

 witnesses, or other tools to prepare a defense.” Milton v. Morris, 767 F.2d 1443,

 1446 (9th Cir. 1985). The defendant’s current accommodations, both in his

 housing unit, and in the SHU, pass constitutional muster. The defendant has

 access to a private Attorney Visitation room to meet with his counsel, as needed.

 Card Decl. in Supp. Govt. Resp. Mot. Compel ¶ 12, ECF No. 73-1. Two of the

 Attorney Visitation rooms have an e-discovery terminal in them. Moreover, to

 comply with this Court’s July 30, 2019 Order, ECF No. 535, the FDC has now

 provided the defendant with access to the private Attorney Visitation rooms upon

 request, to access certain hard drives containing forensic images of seized devices.




                                          18
Case 1:17-cr-00101-LEK Document 627 Filed 10/31/19 Page 21 of 23         PageID #: 5399




 Govt. Resp. 10th OSC Mot. Exh. C (Aug. 6, 2019 FDC Receipt of Drives and

 Discs and Procedures for Viewing External Drives).

       The defendant also has daily access to a semi-private law library in his

 housing unit, and to the semi-private Education Department office up to three

 hours per week. Declaration of AnnElizabeth Card, PhD in Supp. of Appeal of

 Mag. J. Decision ¶¶ 7, 9, ECF No. 79-1. The Education Department office

 contains an e-discovery terminal. 2 Id. ¶¶ 8, 9. The defendant also has daily access

 to an e-discovery terminal, albeit on the public main floor of the housing unit.

       While in the SHU, the defendant also access to a law library, e-discovery

 terminal, and to one bin of his legal materials. Declaration of AnnElizabeth Card

 in Supp. of Govt Resp. Mot. Compel ¶¶ 16(c), 16(f), ECF No. 228 (Attachment

 #1); Exhibit E (“Legal Activities, Inmate,” Program Statement § 543.11, ¶ 10(j)).

       The defendant does not articulate how these ample accommodations are

 constitutionally inadequate, and why he should be afforded a private office within

 the FDC.

 //

 //

 //

 2
   Since Assoc. Warden Card signed her December 29, 2017 declaration, the FDC
 moved the e-discovery terminal from the housing unit law library and onto its main
 floor. Declaration of Kyle Olsen in Supp. Govt Resp. 7th OSC Mot. ¶ 4, ECF No.
 427-1.
                                          19
Case 1:17-cr-00101-LEK Document 627 Filed 10/31/19 Page 22 of 23           PageID #: 5400




              -(z)- Demand for an explanation from the FDC “why
              they previously provided a pro se inmate with an office
              that had an e-discovery computer, Lexis Nexis terminal,
              printer, fax and phone to adequately prepare for trial but
              continue to deny the undersigned the same courtesy;

       The defendant’s demand for an explanation regarding his purportedly

 unequal treatment at the hands of the BOP with regard to accommodations

 compared to other inmates should also be denied. The defendant has a right to be

 heard regarding his own right of access to the courts and his ability to prepare for

 trial. To the extent that the defendant claims that he has an Equal Protection right

 that the BOP has violated, he must bring this as a separate action.

                                   CONCLUSION

       The government respectfully reiterates its request that the defendant’s 11th

 OSC Motion be denied in its entirety.

                    DATED: October 31, 2019, at Honolulu, Hawaii.


                                                KENJI M. PRICE
                                                United States Attorney
                                                District of Hawaii


                                                By /s/ Gregg Paris Yates
                                                  GREGG PARIS YATES
                                                  Assistant U.S. Attorney




                                          20
Case 1:17-cr-00101-LEK Document 627 Filed 10/31/19 Page 23 of 23        PageID #: 5401




                           CERTIFICATE OF SERVICE

              I hereby certify that, on the dates and by the methods of service noted

 below, a true and correct copy of the foregoing was served on the following by the

 method indicated on the date of filing:

 Served Electronically through CM/ECF:

       Lars Isaacson, Esq.
       hawaii.defender@earthlink.net

       Attorney for Defendant
       ANTHONY T. WILLIAMS

 Defendant to be served by First Class Mail:

       Anthony T. Williams
       Register No. 05963-122
       Inmate Mail
       FDC Honolulu
       PO Box 30080
       Honolulu, HI 96820

              DATED: October 31, 2019, at Honolulu, Hawaii.


                                               /s/ Melena Malunao
                                               U.S. Attorney’s Office
                                               District of Hawaii
